Citation Nr: 1720465	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2013; a transcript of that hearing is associated with the claims file.

This case was before the Board in June 2015, at which time the Board gave a fairly lengthy procedural history.  That history is incorporated herein by reference.  In the June 2015 Board decision, the Board dismissed the increased evaluation claims for a left eyebrow scar, left eye disability, and residuals of a head injury with concussion - or residuals of a traumatic brain injury (TBI) - and denied service connection for a bilateral arm disorder.

The Board additionally remanded a service connection claim for a cervical spine disorder at that time and during the pendency of the remand of that issue, the AOJ awarded service connection for a cervical spine disability in a November 2015 rating decision; the Veteran has not submitted a notice of disagreement with that November 2015 rating decision.

Consequently, the increased evaluation claims for left eyebrow scar, left eye disability and TBI residuals, and the service connection claims for bilateral arm disorders and a cervical spine disorder, noted above, are considered final and the Board will no longer address them at this time.

Also in the June 2015 decision, the Board remanded the bilateral shoulder and TDIU claims for additional development.  

The claim was previously before the Board in October 2016, at which time the Board granted the issue of entitlement to service connection for bilateral shoulder disorders, but remanded the TDIU claim for additional development.  That claim has been returned to the Board at this time for further appellate review.

Previously, the Board referred the issues of service connection for glaucoma, low back, right hip, and bilateral legs disorders, to include residuals of a motorcycle injury; the Board has reviewed the claims file since the last October 2016  Board remand, and it appears that the Agency of Original Jurisdiction (AOJ) has only addressed the issue of service connection for glaucoma.  Accordingly, the Board still does not have jurisdiction over the remaining claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDING OF FACT

The evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met since February 7, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.  

TDIU

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Quite significantly, there are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)

The Veteran's service connected disabilities include: (i) scar, left eyebrow, residuals of eye injury (30 percent); (ii) optic nerve damage with defective vision and glaucoma, left eye (30 percent); (iii) optic nerve damage with defective vision, left eye (30 percent); (iv) acromioclavicular joint osteoarthritis of the left shoulder (20 percent); (v) acromioclavicular joint osteoarthritis of the right shoulder (20 percent); (vi) degenerative arthritis of the spine (20 percent); (vii) cerebral concussion with impairment of balance (10 percent); (viii) maxillary sinus, chronic, residual of eye injury (10 percent); (ix) residuals dislocation of the 2nd and 3rd toes, left (10 percent); (x) PO residuals, burns, right leg (0 percent).  

Under the Combined Ratings Table, the Veteran's service-connected left eye disabilities or orthopedic disorders yield a combined value in excess of 40 percent.  38 C.F.R. § 4.25.  In addition, when combined with his other service-connected disabilities, the Veteran's combined rating for his service-connected disability was 80 percent effective the date of the filing of his claim for TDIU on February 07, 2007.  Thus, the Veteran met the scheduler percentage requirements for TDIU as of February 7, 2007.

The Board will resolve reasonable doubt and award entitlement to TDIU.  There is evidence against and supportive of the claim.  Evidence against the claim includes a September 2012 VA examination addendum opinion on the Veteran's employability status.  The examiner indicated that the Veteran was service connected for optic nerve damage with defective vision in his left eye; cerebral concussion with impairment of balance; residuals from a left orbital rim fracture including minimal chronic hyperplastic arthritis, residual scar over the left eyebrow, and chronic maxillary sinusitis; residuals from dislocation of the 2nd and 3rd toes on the left foot; and residuals from burns to the right leg.  The examiner noted that the Veteran was previously employed in video duplication, as a warehouseman/forklift driver, as an assistant manager of a printing company, in telephone disassembly, as an auto mechanic, in lighting installation, as a truck driver and as a cook.  The examiner also noted that the Veteran's reasons for not being employed were chronic low back pain and bilateral shoulder pain, for which he was not service connected.  

At the end of the examination, the examiner found that it was less likely than not that the Veteran was unemployable or unable to obtain and maintain employment based upon his service connected disabilities.  The examiner reasoned that the Veteran had diminished vision in his left eye, but his right eye has 20/20 corrected vision.  His visual impairment did not include double vision, just a slightly diminished visual field on the left.  Furthermore, the examiner reasoned that the Veteran's residual scars were asymptomatic, there were no left foot symptoms from his dislocated toes, the Veteran did not have sinusitis in the past year, the Veteran did not have mouth complaints, and the Veteran's neurologic examination was intact. 

Other evidence against the claim for TDIU includes a September 2015 VA shoulder examination.  Although the examiner opined that the Veteran's shoulder disability impacted his ability to perform occupational tasks, the examiner found that the Veteran was only mildly limited by prolonged lifting or carrying heavy objects above mid-chest height.  As a result, the examiner opined that the Veteran can perform general activities without significant restrictions.


Evidence in support of the claim for TDIU includes the Veteran's competent and credible statements and testimony before the undersigned that he was not currently employed. The Veteran indicated that he was last "legally" employed in 1989, and since then he worked in road construction as a flagman and then as a handyman off the books.  Prior to 1989, the Veteran indicated that he worked in shipping/receiving, video duplication, as a distribution manager, for a printing company, and doing light installation.  Although he did not work a lot of jobs that required heavy lifting, the Veteran stated that his disabilities would prevent him from obtaining such employment now.  The Veteran also stated that his eye disabilities prevent him from driving at night, and he has a balance impairment; the Veteran stated that he had been arrested twice for drunk driving and had not been drinking.  

Other evidence in support of the claim for TDIU includes VA examinations for the Veteran's eyes and cervical spine.  In September 2014, the Veteran received a physical examination for his eyes.  Afterwards, the examiner reviewed the test results and the Veteran's history, and opined that the Veteran's eye disability impacted his ability to work.  The examiner reasoned that "the Veteran has additional limitations due to the lack of binocular vision which was catering to poor vision in one eye with secondary issues with having poor depth perception in reading, writing, and driving a motorized vehicle."  As a result, the examiner found that the Veteran could only perform light physical and sedentary activities.  

In September 2015, the Veteran received a VA cervical spine physical examination, and the examiner opined that the Veteran's cervical spine disability impacted the Veteran's ability to work.  The examiner found that the Veteran was limited by "prolonged twisting, looking up, or bending at the neck."  As a result, the examiner opined that the Veteran can only perform light physical and sedentary tasks due to his diagnosis.  

The Board finds the September 2012 VA examination addendum to be of minimal probative value, as it did not discuss the Veteran's ability to obtain substantial employment in light of his work history and service connected disabilities.  Specifically, the examiner noted that the Veteran had diminished vision in his left eye with a diminished visual field on the left, but 20/20 corrected vision in his right eye. The examiner did not, however, discuss how his eye disability would impact employment in the type of manual environments that the Veteran has experience.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  The September 2014 VA eye examination is highly probative of the Veteran's ability to obtain employment in such environments in light of his eye disability.  The examiner provided a thorough rationale, indicating that the disability negatively impacted the Veteran's ability to read, write, and drive a vehicle.  Similarly, September 2015 examiners found that the cervical spine disorder prevented the Veteran from participating in more than light physical and sedentary tasks, and even the shoulder examiner acknowledged that his shoulder disability impacted his ability to perform any type of occupational task.  As such, the Board finds that the Veteran's service connected disabilities prevent him from securing gainful employment.  Therefore, the Board finds that a total disability rating based on individual unemployability due to service-connected disabilities is warranted.  


ORDER

A total disability rating based on individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


